USCA11 Case: 21-13298     Date Filed: 10/15/2021    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13298
                   ____________________

WILLIE B. SMITH, III,
                                              Plaintiff-Appellant,
versus
COMMISSIONER, ALABAMA DEPARTMENT OF
CORRECTIONS,
WARDEN, HOLMAN CORRECTIONAL FACILITY,
                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
           D.C. Docket No. 2:19-cv-00927-ECM-SMD
                   ____________________
USCA11 Case: 21-13298        Date Filed: 10/15/2021     Page: 2 of 12




2                      Opinion of the Court                 21-13298

Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.
WILSON, Circuit Judge:

       Willie B. Smith III is an Alabama death row inmate. He ap-
peals the district court’s sua sponte dismissal of his claim under the
Americans with Disabilities Act (ADA) regarding the statutory elec-
tion of his method of execution for lack of Article III standing.

       Smith contends that he pleaded the facts necessary to sup-
port standing and that the district court erroneously considered the
merits of the case in its sua sponte ruling. The Commissioner of
the Alabama Department of Corrections (ADOC), Jefferson Dunn,
and the Warden of Holman Correctional Facility, Terry Raybon,
(collectively, Defendants) argue that the district court correctly
concluded that Smith did not have standing because he failed to
show he would have elected nitrogen hypoxia as his method of ex-
ecution during June 2018, among other reasons.

       Upon review, and with the benefit of oral argument, we con-
clude that the district court erred because Smith sufficiently alleged
standing in his complaint. Accordingly, we vacate the district
court’s sua sponte dismissal and remand for the consideration of
the preliminary injunction motion on the merits.
USCA11 Case: 21-13298        Date Filed: 10/15/2021     Page: 3 of 12




21-13298               Opinion of the Court                         3

                                 I.

        Smith is presently incarcerated at Holman Correctional Fa-
cility (Holman) and is scheduled to be executed by the State of Al-
abama via lethal injection on October 21, 2021. On June 1, 2018,
Senate Bill 272, which authorized Alabama’s usage of nitrogen hy-
poxia for the purposes of execution, went into effect. The statute
provided inmates subject to the death penalty with the option to
elect execution by nitrogen hypoxia in lieu of the default method
of execution—lethal injection. Eligible inmates had a statutory pe-
riod of 30 days (from June 1, 2018) to elect nitrogen hypoxia as their
method of execution; otherwise the election was considered
waived.

        At some point between June 26, 2018 and the statutory dead-
line, the ADOC adopted, for its own use and distribution, an elec-
tion form created by the Federal Defenders. The former Warden
for Holman, Cynthia Stewart, acting under the “direction of some-
one above her at the ADOC,” ordered the distribution of the elec-
tion form to all death row inmates with instructions to sign, date,
and return the form if they wished to be executed by nitrogen hy-
poxia.

        Smith received the form, but he did not make the election
during the opt-in period. Because Smith suffers from “significant
cognitive deficiencies,” he alleges he was unable to “enjoy the ben-
efit of the statute and the election form” without being aided with
comprehension of the form and its contents. Neither Holman nor
USCA11 Case: 21-13298         Date Filed: 10/15/2021     Page: 4 of 12




4                       Opinion of the Court                  21-13298

the ADOC provided an accommodation to Smith to help him to
understand the form during the statutory opt-in period.

       On November 25, 2019, Smith filed a complaint alleging the
violation of his rights under the ADA with respect to the enforce-
ment and implementation of the statute. In his complaint, Smith
notably argues that, because of Defendants’ alleged ADA viola-
tions, he has been foreclosed from having the meaningful oppor-
tunity to make the choice to which he was entitled under statute.
The district court issued a scheduling order and began discovery
soon after.

       On July 14, 2021, Smith filed a motion for preliminary in-
junction to enjoin his execution by any method aside from nitrogen
hypoxia until his ADA claim was resolved. The district court or-
dered an evidentiary hearing and oral argument on the motion but
struck the submissions and rescheduled the hearing following the
close of briefing. The district court then ordered supplemental
briefing from the parties with instructions to address jurisdiction,
specifically: “whether the Plaintiff has standing, whether the injury
alleged by the Plaintiff is redressable in this litigation, and/or
whether this case is moot in light of the fact that the statutory pe-
riod of election has closed.”

       The district court heard the parties’ arguments and made a
determination—despite Defendants’ concessions on the point—
finding that Smith failed to establish all three elements of Article III
standing. Consequently, the district court dismissed Smith’s ADA
USCA11 Case: 21-13298         Date Filed: 10/15/2021      Page: 5 of 12




21-13298                Opinion of the Court                           5

suit for lack of Article III standing, and, therefore, jurisdiction. This
appeal followed.

                                  II.

       This Court reviews de novo a district court’s dismissal of a
case for lack of standing. Sierra v. City of Hallandale Beach, 996
F.3d 1110, 1112 (11th Cir. 2021); see also Burdick v. Kennedy, 700
F. App'x 984, 986 (11th Cir. 2017) (per curiam) (providing this court
reviews a sua sponte dismissal for lack of standing de novo) (citing
Scott v. Taylor, 470 F.3d 1014, 1017 (11th Cir. 2006) (per curiam)).
We review a district court’s legal conclusions, including those con-
cerning subject-matter jurisdiction, under the same standard. Car-
michael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271, 1279
(11th Cir. 2009). At the dismissal stage of litigation, the court re-
viewing standing may not make determinations on the merits and
must assume that the plaintiff will succeed on his claims. Culver-
house v. Paulson & Co., 813 F.3d 991, 994 (11th Cir. 2016) (citations
omitted).

                                  III.

        Smith argues on appeal that the district court erred in dis-
missing his ADA claim for lack of Article III standing because he
sufficiently alleged the requisite elements of standing in his
amended complaint. After review and with the benefit of oral
USCA11 Case: 21-13298             Date Filed: 10/15/2021         Page: 6 of 12




6                          Opinion of the Court                        21-13298

argument, we conclude that the district court erred because Smith
sufficiently alleged standing in his pleadings. 1

       To establish Article III standing, a plaintiff must show: (1)
injury in fact; (2) causation; and (3) redressability. Sierra, 996 F.3d
at 1112 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61
(1992)).

       The party invoking federal jurisdiction bears the burden of
establishing these indispensable elements. Lujan, 504 U.S. at 561.
“[E]ach element must be supported in the same way as any other
matter on which the plaintiff bears the burden of proof, i.e., with
the manner and degree of evidence required at the successive
stages of the litigation.” Id.

        At the pleading stage, for instance, general factual allega-
tions of injury resulting from the defendant’s conduct may suffice
to establish standing. Id. Additionally, when assessing a motion to
dismiss, “we presume that general allegations embrace those spe-
cific facts that are necessary to support the claim.” Id. (internal
quotation marks omitted and alteration adopted). This presump-
tion applies whether the court dismisses a plaintiff’s case following
a motion to dismiss from the defendant or from the court itself.
See Scott, 470 F.3d at 1017.

1 In addition to the pleadings, we accept as true the facts contained in discovery

materials and the record for the purposes of the standing issue. See, e.g., Glad-
stone Realtors v. Village of Bellwood, 441 U.S. 91, 109 n.22 (1979).
USCA11 Case: 21-13298        Date Filed: 10/15/2021      Page: 7 of 12




21-13298               Opinion of the Court                          7

        In concluding that Smith lacks Article III standing, the dis-
trict court erroneously conflated the assessment of standing with
the merits of Smith’s claim. When addressing the issue of standing,
the court must assume that the plaintiff will win on the complaint
without reaching the merits of the underlying claim in question.
Culverhouse, 813 F.3d at 994. To be sure, district courts have an
independent obligation to confirm jurisdiction, even in the absence
of a challenge by the defendant. Alabama Legislative Black Caucus
v. Alabama, 575 U.S. 254, 270 (2015). Nevertheless, we have ex-
plained that “when reviewing the standing question, the court
must be careful not to decide the questions on the merits for or
against the plaintiff, and must therefore assume that on the merits
the plaintiff[] would be successful in [his] claim[].” Culverhouse,
813 F.3d at 994. Smith has standing to bring his claim under the
ADA because he adequately alleged (1) an injury in fact, (2) tracea-
bility (or causation), and (3) redressability. We address each ele-
ment in turn.

       To establish injury in fact, a plaintiff must show that he or
she suffered “an invasion of a legally protected interest” that is
“concrete and particularized” and “actual or imminent, not conjec-
tural or hypothetical.” Lujan, 504 U.S. at 560 (internal quotation
marks omitted).

      An injury is particularized when it “affect[s] the plaintiff in a
personal and individual way.” Sierra, 996 F.3d 1110 at 1113. To be
concrete, the injury must be “real, and not abstract.” Id. In the
USCA11 Case: 21-13298        Date Filed: 10/15/2021     Page: 8 of 12




8                      Opinion of the Court                 21-13298

context of a preliminary injunction, a plaintiff must adequately
demonstrate “that a future injury is imminent.” Id. This entails a
showing “that there is a sufficient likelihood that the plaintiff will
be affected by the allegedly unlawful conduct in the future.” Id.
Here, the injury Smith alleged is the violation of his rights under
the ADA. This injury then resulted in the future harm of his sched-
uled execution by lethal injection, a death which Smith contends is
more painful than nitrogen hypoxia.

       Smith alleges that the ADOC failed to provide him a reason-
able accommodation to allow him to meaningfully understand the
form and the choice it provided regarding execution method.
Smith proffers that such reasonable accommodations may have in-
cluded, but are not limited to, the use of simple language or a com-
prehension check, additional time, or assistive technology. As pro-
vided in the complaint, Smith alleges that the denial of such rea-
sonable accommodation violates the ADA. That violation, in turn,
allegedly barred Smith from the benefit of electing a less painful
method of execution: nitrogen hypoxia. Smith thus sufficiently al-
leges an injury in fact.

        Because we find that Smith has demonstrated that he has
suffered an injury in fact, our standing analysis proceeds to the
traceability (or causation) element. Traceability requires Smith to
show that his injury (the impending execution by lethal injection)
is “fairly traceable to the challenged action” (i.e., the failure of
USCA11 Case: 21-13298            Date Filed: 10/15/2021        Page: 9 of 12




21-13298                  Opinion of the Court                               9

Defendants to offer him a reasonable accommodation as required
by the ADA). See Lujan, 504 U.S. at 560 (alterations adopted).

        The district court ruled that Smith failed to demonstrate
traceability because Defendants did not cause the alleged injury.
The district court reasoned that the election form was not the only
method by which Smith could exercise his statutory right to elect
to be put to death by nitrogen hypoxia and that it was defense
counsel who was responsible for informing Smith about the change
in law. But by focusing on what Smith could have done differently,
and what Alabama law required or allowed, the district court again
conflated the merits with standing. In the process, the district court
failed to recognize that a plaintiff need not “demonstrate a connec-
tion between the injur[y] [he] claim[s] and the . . . rights being as-
serted.” See Duke Power Co. v. Carolina Env’t Study Grp., 438
U.S. 59, 78 (1978) (rejecting the argument that injuries that do not
“directly relate[] to the constitutional attack” cannot “supply a
predicate for standing”).

       Smith alleges in his complaint that Defendants were respon-
sible for developing, implementing, and distributing the election
form without providing an accommodation for his disability. 2

2 In their answer, Defendants admitted the allegation in Smith’s complaint that

stated: “Jefferson Dunn, Commissioner of the Alabama Department of Cor-
rections (“ADOC”), is responsible for the development and implementation of
the protocol and procedures governing the execution of death-sentenced pris-
oners in the State of Alabama.” Doc. 36 at ¶ 7; Doc 58 at ¶ 7. Further, Smith
USCA11 Case: 21-13298          Date Filed: 10/15/2021        Page: 10 of 12




10                       Opinion of the Court                     21-13298

Moreover, Defendants’ amended answer and record testimony in-
clude concessions regarding the scope of their roles in connection
to Smith’s alleged ADA violation. In ruling that Defendants had no
duty to inform Smith about the opt-in period, the district court im-
properly addressed the merits of the ADA claim. Instead, if we as-
sume—as we must—that Smith will succeed on his ADA claim, he
has sufficiently alleged that his injury is traceable to, or caused by,
the challenged actions or inactions of Defendants.

       Having established that Smith has shown the first two ele-
ments needed to meet “the irreducible constitutional minimum of
standing,” we proceed to the third and final element: redressability.
Lujan, 504 U.S. at 560 (1992). Redressability simply requires a
plaintiff to seek a “remedy that is likely to redress [the] injury”
which is fairly traceable to the challenged conduct. See Uzueg-
bunam v. Preczewski, 141 S. Ct. 792, 797 (2021). Smith successfully
alleges redressability for his claimed injury by Defendants under
the ADA.

       Smith requests that Defendants redress his injury by re-
opening the 30-day statutory opt-in period to allow him an oppor-
tunity to understand and complete the form with the benefit of the
accommodations he was previously denied. Defendants counter


alleges that Warden Stewart oversaw the distribution of the election forms at
Holman. The statute also explicitly provides that the inmates should deliver
their completed election forms to the warden of the inmate’s correctional fa-
cility.
USCA11 Case: 21-13298           Date Filed: 10/15/2021       Page: 11 of 12




21-13298                  Opinion of the Court                             11

that the statute does not grant them this power. 3 But the ability of
a federal court to fashion effective relief for a violation of federal
law is not limited by what state law permits. See Guaranty Trust
Co. v. York, 326 U.S. 99, 106 (1945) (“A federal court may afford an
equitable remedy for a substantive right recognized by a State even
though a State court cannot give it.”).

       We find that “a favorable decision” from the court in this
case “would amount to a significant increase in the likelihood that
the plaintiff would obtain relief that directly redresses the injury
suffered.” Fla. Wildlife Fed’n, Inc. v. S. Fla. Water Mgmt. Dist., 647
F.3d 1296, 1303–04 (11th Cir. 2011). Because this is all that is re-
quired to show redressability, Smith has satisfied this element.

                                     IV.

        After a thorough review of the record, we find sufficient fac-
tual allegations in Smith’s pleadings to establish standing. The dis-
trict court erred in dismissing Smith’s action on the basis that he
lacks standing by analyzing the merits of Smith’s ADA claim at this
point in litigation.




3This runs contrary to Defendants’ earlier concession to Smith’s allegation in
his Amended Complaint that “Commissioner Dunn had the authority to alter,
amend, or make exceptions to the protocol and procedures governing the ex-
ecution of death-sentenced prisoners in the State of Alabama.”
USCA11 Case: 21-13298     Date Filed: 10/15/2021   Page: 12 of 12




12                   Opinion of the Court              21-13298

       We vacate and remand to the district court to make an ad-
judication regarding the preliminary injunction motion on the
merits.